        Case 6:20-cv-00044-ADA Document 2 Filed 01/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


COMPUTER CIRCUIT OPERATIONS LLC,

                              Plaintiff              Case No.: 6:20-cv-00044

                  -against-                           Jury Trial Demanded

MARVELL INTERNATIONAL, LTD.,
MARVELL TECHNOLOGY GROUP LTD.,
MARVELL SEMICONDUCTOR, INC.

                              Defendants


    PLAINTIFF’S RULE 7.1(a) CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff, Computer Circuit Operations LLC,

states that it has no parent corporation and that no publicly held corporation owns 10%

or more of its stock.


Dated: January 22, 2020                    Respectfully submitted,

                                            /s/ Dmitry Kheyfits
                                           Dmitry Kheyfits
                                           Texas Bar No. 24115271
                                           (pro hac vice to be filed)
                                           dkheyfits@kblit.com
                                           KHEYFITS BELENKY LLP
                                           4 Embarcadero Center, Suite 1400
                                           San Francisco, CA 94111
                                           Tel: 415-429-1739
                                           Fax: 415-429-6347

                                           Brandon G. Moore
                                           KHEYFITS BELENKY LLP
        Case 6:20-cv-00044-ADA Document 2 Filed 01/22/20 Page 2 of 2




                                      7500 Rialto Boulevard, Bldg. 1
                                      Suite 250
                                      Austin, TX 78735
                                      Tel: 737-228-1838
                                      Fax: 737-228-1843

                                      Andrey Belenky
                                      (pro hac vice to be filed)
                                      abelenky@kblit.com
                                      Hanna G. Cohen
                                      (pro hac vice to be filed)
                                      hgcohen@kblit.com
                                      KHEYFITS BELENKY LLP
                                      1140 Avenue of the Americas, 9th Floor
                                      New York, NY 10036
                                      Tel: 212-203-5399
                                      Fax: 212-203-6445

                                      Raymond W. Mort, III
                                      Texas State Bar No. 00791308
                                      raymort@austinlaw.com

                                      THE MORT LAW FIRM, PLLC
                                      100 Congress Ave, Suite 2000
                                      Austin, Texas 78701
                                      Tel/Fax: (512) 865-7950

                                      Attorneys for Plaintiff
                                      Computer Circuit Operations LLC




CORPORATE DISCLOSURE STATEMENT                                                 2
